Citation Nr: 0016221	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for residuals of a fracture of the right foot.

2.  Entitlement to an initial rating higher than 0 percent 
for residuals of a fracture of the left fifth toe.

3.  Entitlement to an initial rating higher than 10 percent 
for a calcaneal spur of the right heel.

4.  Entitlement to an initial rating higher than 10 percent 
for a calcaneal spur of the left heel.

5.  Entitlement to an initial rating higher than 10 percent 
for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 27, 1974, until retiring on August 31, 1994.  He 
also had two years and five months of prior active military 
service.

In March 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, among 
other things, granted the veteran's claims for service 
connection for residuals of fractures of the right foot and 
left fifth toe, for calcaneal spurs of the left and right 
heels, and for sinusitis.  Noncompensable ratings were 
assigned for each, effective from September 1, 1994.  The RO 
also denied claims for service connection for 
plantar fasciitis of the left foot, for right and left knee 
disabilities, and for hepatitis.  The veteran specifically 
appealed these actions to the Board of Veterans' Appeals 
(Board).  In May 1998, the Board issued a decision denying 
all of the claims for service connection.  The Board remanded 
the rating claims to the RO for further development and 
consideration.

In January 2000, the RO increased the initial rating for the 
residuals of the fracture of the right foot to 20 percent and 
assigned the same effective date as the previous rating.  The 
RO also increased the ratings for the calcaneal spurs on each 
heel, and for the sinusitis, to 10 percent each, and assigned 
the same effective dates as the previous ratings.  The RO 
denied a higher rating for the residuals of the fracture of 
the left fifth toe.  The veteran since has continued to 
appeal for higher ratings.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).

Since the veteran is contesting the propriety of the initial 
ratings assigned for the disabilities that were service 
connected, the Board must consider whether he is entitled to 
higher initial ratings for these conditions and whether 
"staged" ratings are warranted in light of a precedent 
decision of the United States Court of Appeals for Veterans 
Claims (Court).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1.  As a result of fracturing the fifth metatarsal in his 
right foot during service, the veteran has experienced 
functional debility equating to no more than marked 
limitation of motion on eversion of his ankle, and increasing 
pain and fatigability during prolonged walking or 
weightbearing activity.  He has no more than moderate 
limitation of motion in the ankle on dorsiflexion, plantar 
flexion, and inversion, and no indications of incoordination 
or other functional impairment.

2.  The veteran does not have any ascertainable residuals or 
functional impairment from the fracture that he sustained to 
his left fifth toe during service.

3.  As a result of his calcaneal spurs on his right heel and 
left heel, the veteran has experienced functional debility 
manifested by pain/painful motion and excess fatigability, 
particularly during prolonged walking or weightbearing 
activity.  When he wears appropriate orthotics, he 
experiences less pain, and the spurs do not decrease his 
range of motion, even during flare-ups.

4.  The veteran's sinusitis causes no more than moderate 
respiratory impairment and is manifested by only occasional 
nasal congestion, a purulent discharge, and headaches, which 
he primarily has treated with generic over-the-counter 
medication; the former criteria used to evaluate the severity 
of his disability are more favorable to his claim and provide 
for the higher rating.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the 
residuals of a right foot fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5271, 5284 (1999).

2.  The criteria for a compensable rating for the left fifth 
toe fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).

3.  The criteria for a rating higher than 10 percent for a 
left calcaneal spur or a right calcaneal spur have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (1999).

4.  The criteria for a rating higher than 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 
6513 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Additionally, when the disability in question is not 
specifically listed in the rating schedule, rating by analogy 
to a disability similar in location and symptomatology is 
appropriate.  38 C.F.R. § 4.20.  

Before proceeding with its analysis of these claims, the 
Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)-that the current level of disability is of primary 
importance when assessing an increased rating claim-applies.  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of the initial 
ratings for his disabilities, the Francisco holding does not 
apply.  Rather, VA must assess his level of disability from 
the date of his initial application for service connection 
and determine whether his level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged" 
ratings.

In January 2000, the RO considered the propriety of the 
initial ratings that it earlier had assigned for the 
disabilities at issue and determined that higher initial 
ratings were warranted for all but one.  The RO also apprised 
the veteran of its decision, the reasons and bases for it, 
and the applicable legal authority, in a supplemental 
statement of the case that same month, and his representative 
thereafter submitted statements in March 2000 continuing to 
appeal for higher initial ratings for these conditions.  
Therefore, the veteran will not be prejudiced by the Board 
adjudicating these claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board also notes that, when determining the severity of 
musculoskeletal disabilities ratable on the basis of 
limitation of motion, VA must consider the extent the veteran 
may have functional impairment due to pain or painful motion, 
limited or excess movement, weakness, premature or excess 
fatigability, and incoordination-including at times when 
these symptoms are most prevalent, such as during "flare-
ups" or prolonged use (e.g., prolonged standing, walking, 
running, etc.).  See DeLuca v. Brown, 8 Vet. App. 202, 204-
207 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Residuals of a Fracture of the Right Foot

The RO assigned a 20 percent rating for this disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 
percent rating is warranted under this code if there is 
evidence of moderately severe residuals from a foot injury.  
A 30 percent rating requires severe residuals, and a 40 
percent rating requires actual loss of use of the foot.  
Diagnostic Code 5284.

Also, according to Code 5010, arthritis, if due to trauma and 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis under Code 5003.  Code 5003, in turn, 
indicates that the arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint(s) involved-which, in this case, is 
Code 5271 for limitation of motion of the ankle.  If the 
limitation of motion is moderate, then a 10 percent rating is 
warranted under Code 5271 and, if marked, a 20 percent 
rating.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, which is to be 
combined, not added, under Code 5003.  Additionally, the 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted if there is evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Diagnostic Code 5003.

A VA physician who examined the veteran's right foot for 
compensation purposes in October 1994 indicated in the report 
of that evaluation that he had a normal gait, and that he did 
not experience any difficulty undressing himself or walking 
quickly and steadily from his chair to the examining table.  
There also was no evidence of swelling, or other deformity, 
or signs of neurological or vascular impairment related to 
the fracture, and X-rays were negative for any indications of 
a displacement of the fracture or an acute bony abnormality.

The Board remanded this claim to the RO in May 1998 to have 
the veteran's right foot re-examined by a VA orthopedic 
physician-primarily to determine whether the veteran 
experienced any of the symptoms discussed in DeLuca 
(e.g., pain/painful motion, weakness, premature fatigability, 
incoordination, etc.) that might provide a basis for 
assigning a higher rating, and to have the examiner describe 
the overall severity of the disability in terms of the 
applicable rating codes.

The veteran underwent the VA orthopedic examination in June 
1999.  The examiner observed the veteran did not walk with a 
limp in his gait, but that he did pronate his feet, and more 
so his right foot, when he walked barefoot.  There also were 
signs of increased wear on the lateral side of his right 
shoe.  He was able to squat and rise on his toes without 
difficulty, but he was reluctant to walk or even stand on his 
heels because of pain.  He also had tenderness along the 
plantar fascia of both feet, but worse along his right foot.  
The examiner described the fascia as "quite tight" and 
indicated the veteran also had calluses on his feet, which 
also were worse on his right foot, and small bunion 
deformities.  There were no signs of weakness or neurological 
or vascular impairment.  As to the extent of his range of 
motion, dorsiflexion was to 15 degrees (the examiner 
indicated that 20 degrees is normal), plantar flexion to 45 
degrees (normal), inversion to 30 degrees (40 degrees is 
normal), and eversion to 5 degrees (20 degrees is normal).  
Based on the results of the range of motion testing, the 
examiner noted the veteran primarily had limitation of motion 
on eversion.  The examiner also noted that the veteran did 
not experience an increase in pain during the range of motion 
testing, and that his passive and active ranges of motion 
were the same.  X-rays confirmed that he had mild hallux 
valgus deformities, calcaneal spurs, and a deformity of the 
base of the fifth metatarsal that was consistent with remote 
traumatic arthropathy from the fracture that he sustained 
during service.

In assessing the overall severity of the residuals of the 
right foot fracture, the examiner indicated that the 
veteran's symptoms would only increase as he got older, but 
that, at the time of that evaluation, he had no symptoms or 
findings directly related to the fracture or the arthritic 
changes except as they contribute to the pain he experiences 
in his right foot as a whole.  The examiner went on to note 
that the pain the veteran described was related to his gait 
pattern and that part of his gait pattern was affected by the 
arthritic changes in his little toe (referring to his fifth 
metatarsal).

In October 1999, the VA orthopedic examiner submitted an 
addendum to the report of her evaluation of the veteran's 
fracture residuals, further assessing their overall severity 
and reiterating her earlier opinions and conclusions.  She 
said that, according to the medical records in the veteran's 
claims folder, which she reviewed, the fracture occurred at 
the base of the fifth metatarsal in a volleyball game in 
1980, and that X-rays taken of the foot during the June 1999 
examination showed signs of a deformity at the base of the 
fifth metatarsal that was consistent with such an injury.  
The VA examiner went on to note that, these findings, as well 
as the other findings noted during the examination, were 
consistent with traumatic arthropathy affecting the right 
foot and, therefore, the veteran's gait pattern.  She also 
said that this will in turn result in functional loss due to 
increased pain on weight bearing and increased fatigability 
during walking activities-particularly insofar as the pain 
and fatigability tend to increase (flare-up) proportionate to 
the level of the veteran's activity, such as whenever he 
attempts to walk more than short distances.  The more he 
walks (i.e., the longer the distance involved), the more his 
pain and fatigability increase.  The examiner also indicated 
that the veteran would not experience an increase in 
incoordination or an abnormality related to loss of motion 
due to the above factors, or an increase in loss of motion 
due to the above factors as related to flare-ups of his pain.  
The examiner described the overall severity of the disability 
as "moderately severe" and indicated that it was controlled 
by limiting the level of activity.  The examiner also pointed 
out that, if the veteran were on his feet more, his pain 
would occur more frequently and further deterioration could 
be expected.

Because the veteran's pain and fatigability tend to get worse 
proportionate to the level of his walking and weightbearing, 
the RO increased the initial rating for the fracture 
residuals from 0 to 20 percent in accordance with the Court's 
holding in DeLuca.  But there is no medical indication that a 
rating higher than 20 percent is warranted since, despite 
these symptoms, even during times when they flare-up and are 
most prevalent (e.g., when walking extended distances), he 
still has no more than moderate limitation of motion in his 
right ankle under Code 5271 in nearly every direction 
(dorsiflexion, plantar flexion, and inversion).  
See 38 C.F.R. § 4.71, Plate II, and the results of the June 
1999 VA orthopedic examination for what VA considers to be 
normal ranges of motion in the ankle.  The only direction 
that range of motion was significantly restricted was on 
eversion, which was to only 5 degrees (normal being to 20 
degrees).  However, Code 5271 takes into account that the 
veteran will, at times, experience "marked" limitation of 
motion in his right ankle as a residual of the fracture and, 
even when he does, the maximum rating to be assigned on this 
basis is 20 percent.  Also, the VA examiner's description of 
the overall severity of the disability, considering all 
relevant factors, as "moderately severe," while not 
dispositive of this issue in and of itself, nonetheless is 
probative evidence that the 20 percent rating is appropriate 
under Code 5284.  38 C.F.R. §§ 4.2, 4.6.  

The Board finds that the 20 percent rating assigned under 
Code 5284 contemplates limitation of motion, in large measure 
because the examiner has indicated that this is most 
significant of the abnormal findings, along with pain, which 
as noted above is evaluated in terms of limitation of motion.  
Consequently, assigning a separate rating under Code 5271 is 
not appropriate.  38 C.F.R. § 4.14 (the evaluation of the 
same disability under different criteria is to be avoided).

A rating higher than 20 percent also is not warranted for the 
fracture residuals because a significant portion of the 
veteran's pain is attributable to other, unrelated factors-
specifically, his plantar fasciitis (which is not service 
connected) and the calcaneal spurs (which, although service 
connected, are rated separately).  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998); see also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994), citing 38 C.F.R. § 4.14.

The veteran also is not entitled to a rating higher than 20 
percent under any of the other potentially applicable 
diagnostic codes.  There is no clinical evidence of 
ankylosis, so he cannot receive a higher initial rating under 
Codes 5270 or 5272.  There also is no clinical indication 
that he has malunion of the Os calcis or astragalus, or that 
he has undergone an astragalectomy, so he cannot receive 
a higher initial rating under Codes 5273 or 5274.

In short, the severity of the veteran's fracture residuals 
has remained most commensurate with a 20 percent rating since 
he filed his claim.  Thus, this is the initial rating that 
must be assigned, and there are no grounds for assigning a 
"staged" rating pursuant to Fenderson.  See 38 C.F.R. 
§ 4.7.  Also, since the preponderance of the evidence is 
against a higher rating, the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Residuals of a Fracture of the Left Fifth Toe

The RO assigned a noncompensable rating of 0 percent for this 
disability because there was no indication that the veteran 
had any ascertainable residuals from the trauma that he 
sustained to this toe (at the proximal phalanx) during 
service in 1985.  This toe has remained essentially 
asymptomatic since that injury.  There were absolutely no 
signs of any residuals from the trauma during the October 
1994 VA examination or even when he was re-examined more 
recently in June 1999 by the VA orthopedic physician.  In 
fact, after taking X-rays of the toe during that evaluation, 
the examiner indicated that the fracture "is no longer 
visible and there is no evidence of specific arthritic 
changes related to [it]."  Moreover, the VA examiner went on 
to note that she does not expect the veteran to experience 
any residuals from the fracture at any time in the future 
because broken bones at the level where he sustained his 
fracture are generally limited to the "acute phase," 
without much in the way of arthritic abnormalities, unless 
the fracture transverses the joint-which does not appear to 
have been the case here since his fracture was mid shaft and 
non-displaced and, therefore, unlikely to be contributing to 
his current pain.  Furthermore, just as in the case of the 
fracture of the right fifth metatarsal, the orthopedic 
physician attributed most of the pain in the veteran's left 
foot to his plantar fasciitis and calcaneal spurs, and not to 
the fracture of his left fifth toe.  Consequently, pain is 
not a basis for assigning a compensable rating for this 
fracture, particularly since the VA orthopedic physician 
reiterated her opinions and conclusions concerning the 
overall severity of this disability (insofar as the absence 
of any residual symptoms or functional impairment) in the 
addendum statement she submitted in October 1999.  See 
DeLuca, Mittleider, Esteban, cited supra.  There is no 
medical evidence to the contrary, despite the RO's efforts, 
after the Board remanded this claim in May 1998, to obtain 
additional medical and/or other evidence that might support 
the veteran's allegations that this disability was more 
severely disabling than presently rated. 

In other words, there is no basis for assigning a compensable 
rating for this disability, under any code, because of the 
absence of any residual symptoms from the fracture-much less 
any functional impairment related to the residuals.  
See 38 C.F.R. §§ 4.20, 4.27, 4.31, 4.71a, Diagnostic Codes 
5172, 5282, 5284.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating.  Also, there are no grounds for assigning 
a "staged" rating pursuant to Fenderson.  See 38 C.F.R. 
§ 4.7.  Since the preponderance of the evidence is against 
the claim for a higher initial rating, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Calcaneal Spurs

The RO increased the initial ratings for the right and left 
heel disabilities from 0 to 10 percent because of the extent 
of the veteran's pain and excess fatigability and the related 
functional impairment that he experiences as a consequence of 
these symptoms-especially during prolonged walking and 
weightbearing.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Such problems were confirmed 
during the June 1999 VA orthopedic evaluation, as that 
examiner indicated the veteran had no difficulty squatting 
and rising on his toes, but that he was "reluctant to walk 
or even stand on his heels because of his pain."  That 
examiner also indicated the pain increased proportionate to 
the distance walked (i.e., the longer the distance, the worse 
the pain), and that, unlike the fracture of the left fifth 
toe, at least some of the pain was due to the calcaneal spurs 
on the heels.

But the pain and painful motion, alone, are not sufficient to 
warrant initial ratings higher than 10 percent since the VA 
orthopedic examiner also indicated that most of the pain and 
painful motion was attributable to the plantar fasciitis, 
which is not service connected.  Mittleider, 11 Vet. App. 
at 182.  Also, of equal or greater significance, the VA 
orthopedic examiner went on to note that, according to 
the medical literature that she cited and based on her own 
personal experience, plantar fasciitis "breeds" calcaneal 
spurs rather than vice versa.  Consequently, it does not 
appear that greater compensation would be warranted because 
of the effect of the calcaneal spurs on plantar fasciitis.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Velez v. West, 11 Vet. App. 148, 158 (1998).  
And, therefore, the pain and painful motion attributable to 
the plantar fasciitis cannot be considered when rating the 
severity of the pain and functional impairment attributable 
to the calcaneal spurs.  Mittleider, supra.  This, in turn, 
means that, to receive higher initial ratings, there also 
must be medical evidence of relevant additional functional 
impairment related to the pain and painful motion, such as in 
terms of additional limitation of motion, weakness, 
incoordination, etc.  Since there is no such medical evidence 
in this case, the appeal for higher initial ratings for the 
calcaneal spurs must be denied.

The VA orthopedic physician indicated in other portions of 
the June 1999 examination report that the veteran currently 
has "very little limitation" related to his calcaneal spurs 
because his job and employment responsibilities, both during 
service and since, primarily have involved work that is of a 
sedentary nature (e.g., in an office setting or as a student, 
etc.).  Hence, although he admittedly experiences increasing 
pain and fatigability due to the spurs during prolonged 
physical activity (such as when walking or running extended 
distances for exercise), this is much less of a problem, from 
an occupational perspective, because this does not have a 
significant impact on his earning capacity and potential.  
The VA examiner indicated that the veteran does not 
experience any decrease in range of motion as a result of his 
pain, although it does make walking "more difficult."  The 
Board finds that the 10 percent ratings adequately compensate 
him for this.  See Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) and Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); see also 38 C.F.R. § 4.71a, Codes 5271, 5284, and 
DeLuca.

The VA orthopedic examiner also indicated in the October 1999 
addendum that, when the veteran wears appropriate orthotics 
in his shoes, his pain due to the calcaneal spurs, although 
not totally abated, is less of a problem; she said he 
experiences an "improvement of symptoms."  She also said 
that he does not experience any of the other symptoms 
discussed in DeLuca (that is, other than pain/painful motion 
and premature fatigability), such as loss of coordination or 
weakness of his muscles, that might otherwise warrant ratings 
higher than 10 percent.  Id.

Given that a 10 percent rating is warranted for "moderate" 
disability, and because a higher rating is not warranted 
unless there is "moderately severe" disability, the Board 
finds that the veteran's problems with pain are best 
approximated by the 10 percent ratings.  Diagnostic Code 
5284.  Thus, these are the initial ratings that must be 
assigned, and there are no grounds for assigning a "staged" 
rating pursuant to Fenderson.  See 38 C.F.R. § 4.7.  Also, 
since the preponderance of the evidence is against higher 
ratings, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Sinusitis

Effective October 7, 1996, during the pendency of the 
veteran's appeal, VA revised the criteria used to evaluate 
the severity of disabilities, including sinusitis, involving 
the respiratory system under 38 C.F.R. § 4.97 of the rating 
schedule.  See 61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  
When, as here, the governing rating criteria change during 
the pendency of the appeal, VA must determine whether the 
former or revised criteria are "more favorable" to the 
veteran and apply that version, absent a contrary intent of 
Congress or the Secretary of VA.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This was one of the reasons 
the Board remanded this claim to the RO in May 1998.  The VA 
General Counsel has since indicated in a precedent opinion 
that, if it is clear from a comparison of the former and 
revised criteria that the older criteria are more favorable 
to the veteran, VA need only apply the older criteria.  If, 
however, it is not clear from a facial comparison which set 
of criteria are more favorable, or if it is clear that the 
revised criteria are more favorable, VA should separately 
apply the older and revised criteria to all the evidence of 
record, and if a higher rating is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

According to the revised criteria of 38 C.F.R. § 4.97, Code 
6513 (1999), a 10 percent rating is warranted for chronic 
maxillary sinusitis if there is evidence of one or two 
incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment or three to 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent rating requires evidence of three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating, which is the maximum under this code, is warranted 
following radical surgery with chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
code explains that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (1999).  

According to the former criteria of 38 C.F.R. § 4.97, Code 
6513 (1996), a 10 percent rating was warranted for maxillary 
sinusitis if the condition was moderate, with discharge or 
crusting or scabbing or infrequent headaches.  A 30 percent 
rating required evidence indicating the condition was severe, 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating was warranted, postoperative, 
following a radical operation, with chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97 (1996).  

The veteran alleges that he experiences several of the 
symptoms (e.g., headaches, purulent discharge, and crusting) 
required for a rating higher than 10 percent for his 
sinusitis.

According to a report of a private otolaryngology examination 
conducted in October 1994, the veteran stated that he 
experienced intermittent and bilateral blockage of his 
sinuses as well as drainage exacerbated by changes in 
temperature.  The examining physician noted the veteran had 
seasonal sinusitis four to six times a year and diagnosed, 
among other conditions, hyperplastic maxillary and ethmoid 
bilateral sinusitis.  The veteran also underwent a VA general 
medical evaluation about two weeks later, when his nose was 
essentially unremarkable and his head was normocephalic and 
atraumatic.  He also did not report any headaches or other 
symptoms relative to his sinusitis.

When more recently examined by VA in June 1999, the veteran 
said that he experienced nasal congestion "year round," and 
that it was associated with a clear to yellow discharge.  He 
also said that he had treated headaches associated with his 
sinusitis during the preceding four years with generic over-
the-counter medication, and that he had been told by a 
physician who treated him in 1995 that he had a lot of 
"drying out."  He went on to acknowledge that, at the time 
of the current evaluation, his only complaints were the 
congestion in his nose and some post-nasal discharge.  During 
the objective clinical portion of the evaluation, 
the examining physician observed that the veteran did not 
have any interference with his breathing due to the 
sinusitis, or purulent discharge, although he breathed 
through his mouth when exercising.  It also was indicated 
that he was not receiving any treatment, that his sinusitis 
did not impair his speech, and that he experienced chronic 
headaches in his frontal region about once a week-which he 
treated with the generic over-the-counter medication.  The 
examiner further indicated that the veteran did not have an 
allergy or other symptoms or incapacitation, and that there 
were no signs of nasal obstruction or active sinusitis.  The 
examiner diagnosed vasomotor rhinitis.

The RO determined that the former criteria were more 
favorable to the veteran and increased the initial rating for 
his sinusitis from 0 to 10 percent based on the old 
standards.  The Board agrees that that was the proper course 
of action under the facts of this case because there is no 
clinical indication he has experienced even one 
"incapacitating episode" due to his sinusitis-as defined 
by the revised criteria of Code 6513 (1999) (i.e., requiring 
bed rest and treatment by a physician)-much less episodes of 
sufficient frequency or duration requiring prolonged (lasting 
four to six weeks) antibiotic treatment to warrant a 
compensable rating under the revised standards.  In fact, 
even he has acknowledged that he has treated his sinusitis, 
and the headaches associated with the condition, primarily 
with generic over-the-counter medication, not by seeing a 
physician for antibiotics, and his only complaints during the 
most recent VA compensation examination were congestion in 
his nose and some post-nasal discharge, both of which are 
adequately compensated by a 10 percent rating under the old 
criteria.

The veteran clearly does not experience sinusitis of 
sufficient frequency, severity or duration to warrant a 
rating higher than 10 percent under either the former or 
revised criteria.  The clinical findings during the most 
recent VA examination in June 1999 were very minimal, at 
best, and the examiner indicated that the sinusitis was not 
even in an active stage during that evaluation.  The results 
of the earlier VA examination in October 1994 were 
essentially the same, and those of the private otolaryngology 
examination that same month only slight worse, but still not 
sufficient to warrant a rating higher than 10 percent under 
either the former or revised standards.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for a rating higher than 10 
percent.  Also, there are no grounds for assigning a 
"staged" rating pursuant to Fenderson.  See 38 C.F.R. 
§ 4.7.  Since the preponderance of the evidence is against 
the claim for a higher initial rating, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 20 percent for 
residuals of a right foot fracture is denied.

The claim for an initial rating higher than 0 percent for a 
left fifth toe fracture is denied.

The claim for an initial rating higher than 10 percent for a 
right calcaneal spur or for a left calcaneal spur is denied.  

The claim for an initial rating higher than 10 percent for 
sinusitis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

